HOW DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to Amendments/Arguments filed on April 21, 2022.

Priority
3.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
4.	The drawings were received on December 13, 2019.  These drawings are accepted.

Allowable Subject Matter
5.	Claims 1-20 are allowed.

6.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-8, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power conversion device, comprising: 
 	a first current detector; 
 	a second current detector connected between the first current detector and a first power supply terminal, a connection point between the first current detector and the second current detector being a ground potential; 
 	a coil having a first end connected to the first power supply terminal through the first and second current detectors connected in series; 
 	a first semiconductor switch with a first terminal connected to a second end of the coil; 
 	a second semiconductor switch with a first terminal connected to the second end of the coil; 
 	a first diode with a cathode connected to a second terminal of the first semiconductor switch and an anode connected to a second power supply terminal;
 	a second diode with an anode connected to a second terminal of the second semiconductor switch and a cathode connected to the second power supply terminal; 
 	a smoothing capacitor connected in parallel with the first and second diodes and connected between the cathode of the first diode and the anode of the second diode; and 
 	a control circuit configured to turn the first and second semiconductor switches on or off based on a current detection of the first current detector and a current detection of the second current detector.

Regarding claims 9-20, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power conversion device, comprising: 
 	a first current detector; 
 	a second current detector connected between the first current detector and a first power supply terminal, a connection point between the first current detector and the second current detector being a ground potential; 
 	a power factor correction circuit including: 
 	 	a coil having a first end connected to the first power supply terminal through the first and second current detectors connected in series, 
 	 	a first semiconductor switch with a first terminal connected to a second end of the coil, 
 	 	a second semiconductor switch with a first terminal connected to the second end of the coil, 
 	 	a first diode with a cathode connected to a second terminal of the first semiconductor switch and an anode connected to a second power supply terminal, 
 	 	a second diode with an anode connected to a second terminal of the second semiconductor switch and a cathode connected to the second power supply terminal, and 
 	 	a smoothing capacitor connected in parallel with the first and second diodes and connected between the cathode of the first diode and the anode of the second diode; and 
 	a control circuit configured to turn the first and second semiconductor switches on or off based on a current detection of the first current detector and a current detection of the second current detector.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838